PROB 35                                                                        Report and Order Term inating Supervision
(Reg 3/93)                                                                              Prior to Ori ginal Expirati on Date




                                    UNITED STA TES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                  Crim. No. 7:17-CR-158-lH

HAROLD DWIGHT WOOTEN

        On April 18, 2017, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision . It is according ly recommended that the offender be
discharged from supervision.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl John A. Cooper
Robert L. Thornton                                   John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-3958
                                                     Phone: 910-679-2046
                                                     Executed On: July 25 , 2019


                                             ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        DO~ day of _ :;{,//1
                                                __,_(_ _ , 2019.
